 Inthe Matter ofMINNEOLA MANUFACTURINGCOMPANYandTEXTILEWORKERS UNION OF AMERICA,(C.I.0.)Case No. 5-R-1651.-Decided September 16, 1944Mr. Kenneth M. Brim,of Greensboro, N. C., andMr. James R.Young,of Greensboro, N. C., for the Company.Messrs. L. L. Shepherdand H.D. Lisk,ofWinston-Salem, N. C.,for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Textile Workers Union of America,C. 1. 0., herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of Miln-neola Manufacturing Company, Gibsonville, North Carolina, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Sidney J. Barban,Trial Examiner. Said hearing was held at Burlington, North Caro-lina, on August 26, 1941.The Company and the Union appeared, par-ticipated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing 'onthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYMinneola Manufacturing Company is a North Carolina corpora-tion operating a plant at Gibsonville, North Carolina, where it isengaged in the manufacture of finished cotton flannels.During 1943the Company purchasedraw materialsvaluedin excessof $1,000,000,58 N. L R.B., No. 61.609591-45-vol 58-21305 306DECISIONSOF NATIONALLABOR RELATIONS BOARDabout 50 percent of which was shipped to it from points outside theState of North Carolina.During the same period, the Company man-ufactured products valued in excess of $1,000,000, approximately 85percent of which was shipped to points outside the State of NorthCarolina.--The Company admits that it is, engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONINVOLVEDTextile Workers Union of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as, exclusive collectivebargaining representative of its employees until such time as theUnion is certified by the Board.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantialnumber of employees within the unit hereinafter found tobe appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within themeaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe, find, in substantial agreement with the parties, that all pro-duction and maintenance employees of the Company, excluding clericalemployees, policemen, foremen, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively,--,recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction of1The report of the FieldExaminershows that the Union submitted435 membership ap-plication cardsThese are approximately 683 employeesin the appropriate unit. MINNEOLA MANUFACTURING COMPANY307Election herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Re-_ lotionsBoard Rules and Regulations-Series 3, as amended, it isherebyDuEcTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Minneola Manu-facturing Company, Gibsonville, North Carolina, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fifth Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date ofelection, to determine whether or not they desire to be represented byTextileWorkers Union of America, C. I. 0., for the purposes ofcollective bargaining.